Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Objections
Claims 1 and 21 are objected to because of the following informalities:  
In line 1 of claim 1, “a elongate” should be changed to “an elongate”.  Appropriate correction is required.
In line 2 of claim 21, “tensions” should be changed to “tension”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21, 27, and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "the treads" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Examiner has interpreted “the treads” as “the strakes”, as best understood.
Claim 27 recites the limitation "the treads" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 35 recites the limitation "the facing surface" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear as to which of the facing surfaces recited in claim 22, from which claim 35 depends, the aforementioned limitation refers.
Claim 35 recites the limitation "the facing surface" in lines 5 - 6.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear as to which of the facing surfaces recited in claim 22, from which claim 35 depends, the aforementioned limitation refers.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Mebarkia et al. (US 2013/0115009) in view of Coflexip (FR 2775751) and Outa, et al. (US 2016/0272291).
Regarding claims 1 and 4, Mebarkia discloses a roller (rolling module 110) configured for mounting on an elongate conduit (20) which is to be deployed on a seabed (3) and is for the transfer of any oil, gas, and other fluid, the roller being able when mounted to rotate relative to the conduit about an axis of rotation, the roller comprising: an outer face for contacting and rolling upon the seabed, the roller including two or more roller elements (112, 112’) for assembly around the conduit, the roller elements together forming a through-going passage for receiving the conduit (Figs. 1, 2, and 4A; paragraphs 0031 and 0034). Mebarkia fails to disclose the outer face of the roller has a convex profile when viewed along a radial direction; and a plurality of strakes including grousers which are upstanding from the outer face of the roller and which are elongate, extending along a direction parallel to the axis of rotation, so that in use when the elongate conduit moves laterally across the seabed, the plurality of strakes contribute traction between the seabed and the roller promoting rotation of the roller and resisting any tendency for the roller to drag across the seabed whilst remaining rotationally static, whereby lateral movement of the elongate conduit is facilitated when assembled. Coflexip teaches a roller (olive 9) has a convex profile viewed along a radial direction (Fig. 2; abstract). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the roller as disclosed above with the convex profile as taught by Coflexip as a design consideration within the skill of the art. A change in the shape of a prior art device is a design consideration within the skill of the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Coflexip fails to teach a plurality of strakes including grousers which are upstanding from the outer face of the roller and which are elongate, extending along a direction parallel to the axis of rotation, so that in use when the elongate conduit moves laterally across the seabed, the plurality of strakes contribute traction between the seabed and the roller promoting rotation of the roller and resisting any tendency for the roller to drag across the seabed whilst remaining rotationally static, whereby lateral movement of the elongate conduit is facilitated when assembled.  Outa teaches a plurality of strakes including grousers (treads 108) which are upstanding from the outer face of the roller (caterpillar tracks, unlabeled; Fig. 5B; Examiner also notes that Fig. 5A of Outa appears to illustrate unlabeled grousers on wheels.) and which are elongate, extending along a direction parallel to the axis of rotation, so that the plurality of strakes contribute traction between the seabed and the roller promoting rotation of the roller and resisting any tendency for the roller to drag across the seabed whilst remaining rotationally static (Figs. 5A and 5B; paragraph 0046).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the strakes including grousers as taught by Outa to provide the roller with traction to thereby assist the movement of the roller on the seabed. Examiner notes that Mebarkia discloses a roller configured for mounting on an elongate conduit for movement on a seabed and Outa was only relied upon to teach a roller for movement on a seabed including grousers to provide the roller with improved traction.
Regarding claim 2, Mebarkia further discloses the roller (110) is buoyant (paragraph 0043).
Regarding claim 12, Mebarkia further discloses the roller (110) includes an internal cavity between the roller elements (112, 112’) configured to receive a clamp (sleeve 120 is functionally equivalent to a clamp that is fixed to the conduit to prevent relative movement therebetween) mounted on the conduit (20) (Fig. 4A; paragraph 0032).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mebarkia et al. in view of Coflexip and Outa et al. as applied to claim 1 above, and further in view of Burgess (US 2007/0231077). Mebarkia in view of Coflexip and Outa discloses all of the claim limitations except the treads comprise strakes having a cross sectional shape that is convergent in a radially outward direction. Burgess teaches treads comprising strakes having a cross sectional shape that is convergent in a radially outward direction (14, 14', 14") (Fig. 1; paragraph 0012). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have substituted the strakes as taught by Burgess for the treads as disclosed above to increase the contact surface between the roller and the seabed in order to control movement of the roller relative to the seabed. The substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art prior to the effective filing date of the invention. KSR International Co. v. Teleflex Inc., 550 U.S.-, 82 USPQ2d 1385 (2007).

Claims 21, 32, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Mebarkia et al. in view of Coflexip and Outa et al. as applied to claim 1, and further in view Meijer et al. and Pionetti et al. (US 9,267,637). 
Regarding claim 21, Mebarkia in view of Coflexip and Outa discloses all of the claim limitations except annular recesses configured to receive respective tension straps by which the roller elements are secured to one another; and the roller has two ends, at each end of the roller and outboard of the treads is one of the annular recesses. Meijer teaches annular recesses (grooves 17) configured to receive respective tension straps (7) by which the roller elements (shell parts 11, 12) are secured to one another (Figs. 1, 3, and 5; page 10, line 27 - page 11, line 23). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the annular recesses as taught by Meijer to maintain the tension straps in a fixed position along the length of the roller.  Meijer fails to teach the roller has two ends, at each end of the roller and outboard of the treads is one of the annular recesses.  Pionetti teaches a treaded sleeve (sleeve 1) has two ends (1c), at one end of the sleeve and outboard of the treads is an annular recess (recess in which o-ring 32 is positioned) (Figs. 1A, 1B, 8A, and 8B; col. 10, lines 27 - 43; col. 13, lines 41 - 44) to prevent movement of the sleeve along a casing. It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified each end of the roller as disclosed above with the o-ring and annular recess as taught by Pionetti to prevent the roller from moving in either direction along the length of the conduit.
Regarding claim 32, Mebarkia fails to disclose the strakes include grousers.  Outa teaches a plurality of strakes including grousers (treads 108) (Fig. 5B; paragraph 0046). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the strakes including grousers as taught by Outa to provide the roller with traction to thereby assist the movement of the roller on the seabed.
Regarding claim 34, Mebarkia fails to disclose the roller has a convex profile viewed along a radial direction. Coflexip teaches a roller (olive 9) has a convex profile viewed along a radial direction (Fig. 2; abstract). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the roller as disclosed above with the convex profile as taught by Coflexip as a design consideration within the skill of the art. A change in the shape of a prior art device is a design consideration within the skill of the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Claims 22, 23, 26, 27, 30, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Mebarkia et al. (US 2013/0115009) in view of Coflexip (FR 2775751) and Outa, et al. as applied to claim 1 above, and further in view of Meijer et al. (WO 2016/080827).
Regarding claim 22, Mebarkia in view of Coflexip and Outa discloses all of the claim limitations except opposed pairs of facing surfaces include complementary registration features to ensure correct alignment of the roller elements. Meijer teaches opposed pairs of facing surfaces (adjacent longitudinal edges of shell parts 11, 12) include complementary registration features (snap connection elements 15, 16) to ensure correct alignment of the roller elements (Figs. 1 - 3; page 11, lines 16 - 18). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the complementary registration features as taught by Meijer to enable a firm mutual attachment of the two roller elements.
Regarding claims 23 and 35, Mebarkia in view of Coflexip and Outa discloses all of the claim limitations except the complementary registration features include an elongate tongue running in a longitudinal direction along the facing surface and a complementary elongate recess running in a longitudinal direction along the facing surface and parallel to said elongate tongue. Meijer teaches the complementary registration features include an elongate tongue (15) running in a longitudinal direction along the facing surface and a complementary elongate recess (16) running in a longitudinal direction along the facing surface and parallel to the elongate tongue (15) (Figs. 1 - 3; page 11, lines 16 - 18). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the complementary registration features as taught by Meijer to enable a firm mutual attachment of the two roller elements.
Regarding claim 26, Mebarkia further discloses the roller (110) is buoyant (paragraph 0043).
Regarding claim 27, Mebarkia fails to disclose the outer face of the roller includes treads including grousers.  Outa teaches treads include grousers (108) (caterpillar tracks, unlabeled; Fig. 5B; Examiner also notes that Fig. 5A of Outa appears to illustrate unlabeled grousers on wheels.) (Figs. 5A and 5B; paragraph 0046).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the strakes including grousers as taught by Outa to provide the roller with traction to thereby assist the movement of the roller on the seabed. 
Regarding claim 30, Mebarkia further discloses the roller (110) includes an internal cavity for receiving a clamp (sleeve 120 is functionally equivalent to a clamp that is fixed to the conduit to prevent relative movement therebetween) mounted on the conduit (20) (Fig. 4A; paragraph 0032).

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Mebarkia et al. in view of Coflexip, Outa et al., and Meijer et al. as applied to claim 22 above, and further in view of Burgess. Mebarkia in view of Coflexip, Outa, and Meijer discloses all of the claim limitations except the treads comprise strakes having a cross sectional shape that is convergent in a radially outward direction. Burgess teaches treads comprising strakes having a cross sectional shape that is convergent in a radially outward direction (14, 14', 14") (Fig. 1; paragraph 0012). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have substituted the strakes as taught by Burgess for the treads as disclosed above to increase the contact surface between the roller and the seabed in order to control movement of the roller relative to the seabed. The substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art prior to the effective filing date of the invention. KSR International Co. v. Teleflex Inc., 550 U.S.-, 82 USPQ2d 1385 (2007).

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Mebarkia et al. in view of Coflexip, Outa et al., Meijer et al., and Pionetti et al. as applied to claim 21 above, and further in view of Burgess. Mebarkia in view of Coflexip, Outa, Meijer, and Pionetti discloses all of the claim limitations except the treads comprise strakes having a cross sectional shape that is convergent in a radially outward direction. Burgess teaches treads comprising strakes having a cross sectional shape that is convergent in a radially outward direction (14, 14', 14") (Fig. 1; paragraph 0012). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have substituted the strakes as taught by Burgess for the treads as disclosed above to increase the contact surface between the roller and the seabed in order to control movement of the roller relative to the seabed. The substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art prior to the effective filing date of the invention. KSR International Co. v. Teleflex Inc., 550 U.S.-, 82 USPQ2d 1385 (2007).
Response to Arguments
Applicant’s arguments with respect to claims 1 - 2, 4 - 5, 12, 21 - 23, 26 - 28, 30, and 32 - 35 have been considered but are moot in view of new grounds of rejection.

Applicant's arguments filed 23 May 2022 have been fully considered but they are not persuasive. 
Applicant argues that Meijer fails to teach the complementary registration features include an elongate tongue and a complementary elongate recess because a pass-through channel 16 of Meijer in not a recess.  Examiner replies that a recess is defined as “an indentation or small hollow” (https://www.thefreedictionary.com/recess) and Figs. 1 and 3 of Meijer clearly illustrate channel 16 is an indentation or small hollow.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D ANDRISH whose telephone number is (571)270-3098. The examiner can normally be reached M-F: 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEAN D ANDRISH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



SA
5/25/2022